DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response on 2/1/2021 has been fully considered but is not persuasive. The rejections in the Non-Final Action on 8/10/2020 are maintained. The TD on 2/01/2021 has been entered and approved. Therefore, the obviousness double patenting rejection has been withdrawn. Minor objections on the claims 3, 5, 13, 15 have been corrected by applicant. Amendments to claims 3-5, 13-15 are directed to formality changes that clarify and does not affect the original scope of the claims. This action addresses all claims including amended claims and examiner’s response to applicant’s remarks.
In the remarks, applicant argued that:
a) Claim 1 recites an apparatus that includes multiple hardware components respectively configured to receive an instruction for operations in a neural network and to generate a result matrix. At most, claim 1 involves operations in manipulating different data sets to generate another matrix. In other words, Applicant's claim 1 is not directed to matrix multiplication in general and, thus, does not exclude others from performing operations to multiplying matrices. Rather, claim 1 describes the technological improvements specifically with respect to operations in neural networks.
b) Applicant's claims provide operations to improve conventional apparatus, e.g., GPU or a general-purpose computer, in neural network operations. In particular, the claimed 
c) The Office Action does not provide any of the four citations or statements. Thus, it is respectfully submitted that the Office Action does not establish a prima facie case under Step 2B for patent ineligibility.
d) Nothing in the cited portions of Yang shows or suggests that the linear algebra instruction includes the dimensions of the two matrices. Further, paragraph [0019] of Yang shows that "[e]ach of the operands 110 and 120 and the output of the matrix multiply operation 100 can comprise any size/dimensions capable of being stored in any (available) combination of the on-chip memory 214 and the off-chip memory 218 in order to be accessible via a single memory handle." However, the "dimensions" here clearly refers to dimensions "capable of being stored in any (available) combination of the on-chip memory 214 and the off-chip memory 218 in order to be accessible via a single memory handle," rather than the dimensions of the two matrices.
e) Even assuming, arguendo, that the "linear algebra instruction" does include the dimensions of the matrices. Dimensions are still not sizes. For example, a size of a matrix may be m x n but the dimensions of the matrix are m and n. As such, an instruction including dimensions of two matrices still does not anticipate another instruction that includes sizes of two matrices.

Examiner’s Response
As to applicant’s remark a) above, applicant is reminded that manipulating data sets, such as multiplying a matrix with a second matrix, to generate another matrix, such as the product matrix, is directed to a matrix multiplication. Examiner holds that the apparatus for matrix multiplication in a neural network, the controller, the computation modules, and the interconnect unit in the remaining claim are recited at a high level of generality, i.e., as having a generic matrix multiply instruction to apply exception in a neural network that includes computation modules and interconnection. Any apparatus in a neural network should have some kind of controller, computation module (with instructions) and interconnection. This generic apparatus/controller/interconnection limitation is no more than mere generic matrix multiply instruction to apply the exception using generic computer components. Accordingly, this additional feature(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, no specific technological improvement can be determined. The claim is directed to the abstract idea. (See Page 13 of this action. See also Pages 20, 21 of the last Action).  Applicant cited the example of a teeter-totter comprising an elongated member pivotably attached to a base member, having seats and handles attached at opposing sides of the elongated member. Examiner would like to see the description in the claim of the similar (or specific) details regarding the apparatus, the controller, the interconnection, in addition to the matrix multiplication in a neural network.
As to applicant’s remark b) above, the elimination of the need for repeatedly moving data from the off-chip is a conclusory statement, not the implementation of how the CCPA In re Lundenberg & Zuschlag, 113, USPQ 530, 534 (1957)). Therefore, the additional feature(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
As to applicant’s remark c), it seems that applicant did not read the extrinsic evidence presented by examiner in the Non-Final Action. The multiplication of matrix A with matrix B to produce a resulting matrix C illustrated by the Wikipedia as an extrinsic evidence to show the characteristics of the matrix multiplication was cited both in the written action and the 892-Form: Matrix Multiplication, Wikipedia (Year: 2020). This is the publication. Specifically, the Wikipedia teaches: 
“…matrix multiplication is a binary operation… Computing matrix products is a central operation in all computational applications of linear algebra.” (See the first paragraph of the first page in cited Wikipedia, emphasis added). 
Binary operation in computational applications refers to a computer in general and what it can do. If applicant disagrees, can applicant present an apparatus that performs binary operation in computational applications that is not related to computer? Applicant’s claim only recites an apparatus for matrix multiplication in a neural network, a controller, computation modules, and an interconnect unit in the remaining claim which are recited at a high level of generality, i.e., as having a generic matrix multiply instruction to apply exception in a neural network that includes computation modules and interconnection. Any apparatus or a computer 
Nevertheless, a controller, a computation module, and an interconnection are typical hardware elements (assuming they are hardware) and do not amount significant more than the exception itself. See a claim recites a central processing unit (CPU) was found to be a typical " hardware elements” and ineligible in Apple v. Ameranth, 842 F.3d 1229, 120 U.S.P.Q.2d 1844 (Fed. Cir. 2016).
As to applicant’s remark d), examiner would like to point out that Yang’s fig.1 although does not show the specific mnemonic of the linear algebra instruction, it shows clearly the content of the instruction as having the instruction operands in matrix form with the dimension (i.e. the size) of x row by y column (see fig.1, para [0014]).  Therefore, the instruction operands do have the size (x row by y column) as taught by Yang. Yang further teaches the instruction operands 110 and 120 comprise 2D matrices, they are loaded into (one or more) 2D blocks of the system memory. (Para [0018]). Therefore, the instruction operands which are the matrices, have the one-to-one correspondence with the memory in size (e.g. 2D to 2D in size). Yang further teaches each of the operands 110 and 120 are accessible via a signal memory handle (a memory handle describes an identifier for each of the operands 110 and 120 as well as the output of the matrix multiply operation 100, [0019]) associated with the 2D blocks of memory that include each respective matrices' elements (para [0018][0019]). From the above teaching, it can be readily seen that not only the instruction operands are specified by the size or dimension (x row by y column) but also the memory has the corresponding size or dimension 
As to applicant’s remark e), the purpose of the dimensions (x and y) of a matrix is to define the size of the matrix (x by y). See Yang’s operand matrix includes i1,1 to ix,y in [0014] and fig.1. Nevertheless, can applicant show a matrix that has dimensions but does not have the size in the next response?
	
			Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	
Claims  1,2,7,8,9, 11,12,17,18,19 are rejected under 35 U.S.C. 101 (with Matrix Multiplication, Wikipedia, 2020, cited as an extrinsic evidence to show the characteristics of the matrix multiplication) because the claimed invention is directed to An apparatus for matrix multiplication in a neural network without significantly more. The claim(s) recite(s): 
As to claim 1, 
1. An apparatus for matrix multiplication in a neural network, comprising: 
a controller unit configured to receive a matrix-multiply-matrix (MM) instruction that includes a first starting address of a first matrix, a first size of the first matrix, a second starting address of a second matrix, and a second size of the second matrix; multiple computation modules configured to:
receive the first matrix based on the first starting address and the first size of the first matrix, receive the second matrix based on the second starting address and the second size of the second matrix,
respectively multiply, in response to the MM instruction, row vectors of the first matrix with column vectors of the second matrix to generate one or more result elements, and 
an interconnection unit configured to combine the result elements to generate one or more row vectors of a result matrix, wherein at least one of the multiple computation modules is configured to combine the row vectors to generate the result matrix.
The multiplication of the first matrix with the second matrix and combined the results in a result matrix which is directed to mathematical calculations. This judicial exception is not integrated into a practical application because of the following reason. 
	
PEG Analysis
Step 1 
Claim 1 is directed to an apparatus.
Step 2A Prong One:
The judicial exception is the multiplication of the first matrix with the second matrix and combined the results in a result matrix which is directed to mathematical calculations:
Claim 1: 
“…respectively multiply … a11row vectors of the Afirst matrix with b11column vectors of the Bsecond matrix to generate a11 x b11 one or more result elementsThe same for the a12 x b21, and 
… to a11 x b11  + a12 x b21 combine the result elements to generate e.g. c11, c12…one or more row vectors of a Cresult matrix, … to combine the row vectors to generate the cresult matrix.” (Marks added, claim 1, lines 10-15)
The above claim language can be illustrated by generic multiplication of matrix A with matric B to produce a resulting matrix C (as illustrated by the Wikipedia as an extrinsic evidence to show the characteristics of the matrix multiplication. See cited reference in 892-Form: Matrix Multiplication, Wikipedia (Year: 2020)). A product of matrix A4x2 and matrix B2x3 is taught in the Wikipedia and reproduced in details by examiner below:

A4x2  x  B2x3   =   C4x3
                    
                        
                            
                                
                                    
                                        
                                            a
                                            11
                                        
                                        
                                            a
                                            12
                                        
                                    
                                    
                                        
                                            a
                                            21
                                        
                                        
                                            a
                                            22
                                        
                                    
                                    
                                        
                                            a
                                            31
                                        
                                        
                                            a
                                            32
                                        
                                    
                                    
                                        
                                            a
                                            41
                                        
                                        
                                            a
                                            42
                                        
                                    
                                
                            
                        
                    
                                       
                        
                            
                                
                                    
                                        
                                            b
                                            11
                                        
                                        
                                            b
                                            12
                                        
                                        
                                            b
                                            13
                                        
                                    
                                    
                                        
                                            b
                                            21
                                        
                                        
                                            b
                                            22
                                        
                                        
                                            b
                                            23
                                        
                                    
                                
                            
                        
                    
                   =                       
                        
                            
                                
                                    
                                        
                                            c
                                            11
                                        
                                        
                                            c
                                            12
                                        
                                        
                                            c
                                            13
                                        
                                    
                                    
                                        
                                            c
                                            21
                                        
                                        
                                            c
                                            22
                                        
                                        
                                            c
                                            23
                                        
                                    
                                    
                                        
                                            c
                                            31
                                        
                                        
                                            c
                                            32
                                        
                                        
                                            c
                                            33
                                        
                                    
                                    
                                        
                                            c
                                            41
                                        
                                        
                                            c
                                            42
                                        
                                        
                                            c
                                            43
                                        
                                    
                                
                            
                        
                    
                
a) The c11 = a11 x b11  + a12 x b21 (multiply row element by column element and sum the products to get resulting element in matrix C)
b) The c12 = a11 x b12 + a12 x b22, and so on for other cnm.
The a11 x b11 is the multiplication of row vector a11 of A with the column vector b11 of B.  The same way for the a12 x b21.
The results elements a11 x b11 and a12 x b21 are combined to form a11 x b11  + a12 x b21 as illustrated in a) above. The other vectors/elements are calculated similarly as c11 to obtain the resulting matrix C4x3 as shown. Therefore, the claim language is directed to the multiplication of matrix  A with a matrix B to form a resulting matrix C. All are calculated by the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reason.
Step 2A Prong Two:
The remaining language of:
1. An apparatus for matrix multiplication in a neural network, comprising: 
a controller unit configured to Note 1receive a matrix-multiply-matrix (MM) instruction that includes a first starting address of a first matrix, a first size of the first matrix, a second starting address of a second matrix, and a second size of the second matrix; multiple computation modules configured to:
receive the first matrix based on the first starting address and the first size of the first matrix, receive the second matrix based on the second starting address and the second size of the second matrix,
 …, Note 1 in response to the MM instruction, … and 
an interconnection unit configured to ... (marks added)
As to the language of Note 1:
“receive a 2matrix-1multiply-3matrix (MM) instruction that includes a 4first starting address of a 2first matrix, 5a first size of the 2first matrix, a 6second starting address of a 3second matrix, and a 7second size of the 3second matrix…
…in response to the MM instruction” (marks added)

A product of matrix A4x2 and matrix B2x3, (Note: this expression is an instruction to multiply matrices)
where the 1multiply is the product, 
the 2,3matrix is the matrix A4x2 and matrix B2x3, 
the 4first starting address is the a 11 of the 2first matrix A4x2, 
the 5first size of the 2first matrix A4x2 is the 4x2, 
the 6second starting address b11 of the 3second matrix B2x3,
the 7second size of the 3secod matrix B2x3 is 2x3.
All these matrix multiplication parameters are either explicitly or implicitly expressed in A product of matrix A4x2 and matrix B2x3 (that is A4x2  x  B2x3   =   C4x3), which is to instruct to perform the multiplication of matrices.
Applicant’s specification [0026]-[0029] teaches a direct memory access unit 102 configured to access an external address range (e.g., in an external storage device such as a memory 101) and directly read or write matrix data into respective caching units in the multiple computation modules 110 in accordance with the received instruction. The direct memory access unit 102 transmits data of the first matrix A and the second matrix B to the master computation module 112. The data of the first matrix A and the second matrix B may also be stored in a matrix caching unit 107. The master computation module 112 respectively transmits column vectors of the second matrix B to the slave computation modules 114. In other words, 
However, none of these teachings, or the like, can be found in the claim. Therefore, this current claim language is in such generic terms that no constructive improvement can be found and does not integrate the judicial exception into the practical application. 
The additional language of: 
“1. An apparatus for matrix multiplication in a neural network, comprising: 
a controller unit configured to …multiple computation modules configured to:
 Note 2receive the first matrix based on the first starting address and the first size of the first matrix, 
Note 2receive the second matrix based on the second starting address and the second size of the second matrix… and 
an interconnection unit configured to ... (marks added)”
As to the additional language of Note 2:
“Note 2receive the first matrix based on the first starting address and the first size of the first matrix, 
Note 2receive the second matrix based on the second starting address and the second size of the second matrix (marks added)”
The word: “receive” is too broad. It could be interpreted as entering or plugging values (i.e. the real numbers) into all the parameters (variables) of the generic expression for the product of matrix A and matrix B as illustrated above. For example,
Note 2receive (let a11= 3) the first matrix [A4x2] based on the first starting address [11] and the first size [4 x 2] of the first matrix [A4x2]
Note 2receive (let b11= 4) the second matrix [B2x3] based on the second starting address [11] and the second size [2 x 3] of the second matrix [B2x3].
Similarly, as discussed above, this claim language is too generic such that no improvement of the invention can be determined, and no practical application can be found with the judicial exception.
The remaining features recites:
1. An apparatus for matrix multiplication in a neural network, comprising: 
a controller unit configured to … multiple computation modules configured to:
…an interconnection unit configured to ... (marks added)
Examiner holds that the apparatus for matrix multiplication in a neural network, the controller, the computation modules, and the interconnect unit in the remaining claim are recited at a high level of generality, i.e., as having a generic matrix multiply instruction to apply exception in a neural network that includes computation modules and interconnection. Any apparatus in a neural network should have some kind of controller, computation module (with instructions) and interconnection. This generic apparatus/controller/interconnection limitation is no more than mere generic matrix multiply instruction to apply the exception using generic computer components. Accordingly, this additional feature(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
PEG Step 2B

As to claim 2, 
PEG Step 1
Claim 2 is directed to an apparatus as in parent claim 1.
Step 2A Prong One:
The judicial exception is the multiplication of the first matrix with the second matrix and combined the results in a result matrix from parent claim 1 and is directed to mathematical calculations:
Step 2A Prong Two:
The additional language of:
“2. The apparatus of claim 1, wherein the 5first size [4 x 2] of the 2first matrix [A4x2] includes a count [1,2] of first row vectors [a11] [a12]  of the 2first matrix [A4x2] and a count [1,2,3,4] of first column vectors [a11] [a21] [a31] [a41] of the 2first matrix [A4x2], and wherein the second size [2 x 3]  of the second matrix [B2x3] includes a count [1,2,3]  of second row vectors [b11] [b12] [b13]  of the second matrix [B2x3] and a count [1,2]  of the second column vectors [b11] [b21] of the second matrix [B2x3].”  (Marks added)
A product of matrix A4x2 and matrix B2x3 is reproduced in details by examiner below:
A4x2  x  B2x3   =   C4x3
                    
                        
                            
                                
                                    
                                        
                                            a
                                            11
                                        
                                        
                                            a
                                            12
                                        
                                    
                                    
                                        
                                            a
                                            21
                                        
                                        
                                            a
                                            22
                                        
                                    
                                    
                                        
                                            a
                                            31
                                        
                                        
                                            a
                                            32
                                        
                                    
                                    
                                        
                                            a
                                            41
                                        
                                        
                                            a
                                            42
                                        
                                    
                                
                            
                        
                    
                                       
                        
                            
                                
                                    
                                        
                                            b
                                            11
                                        
                                        
                                            b
                                            12
                                        
                                        
                                            b
                                            13
                                        
                                    
                                    
                                        
                                            b
                                            21
                                        
                                        
                                            b
                                            22
                                        
                                        
                                            b
                                            23
                                        
                                    
                                
                            
                        
                    
                   =                       
                        
                            
                                
                                    
                                        
                                            c
                                            11
                                        
                                        
                                            c
                                            12
                                        
                                        
                                            c
                                            13
                                        
                                    
                                    
                                        
                                            c
                                            21
                                        
                                        
                                            c
                                            22
                                        
                                        
                                            c
                                            23
                                        
                                    
                                    
                                        
                                            c
                                            31
                                        
                                        
                                            c
                                            32
                                        
                                        
                                            c
                                            33
                                        
                                    
                                    
                                        
                                            c
                                            41
                                        
                                        
                                            c
                                            42
                                        
                                        
                                            c
                                            43
                                        
                                    
                                
                            
                        
                    
                
All these matrix multiplication parameters in claim 2 are either explicitly or implicitly expressed in the expression of  A product of matrix A4x2 and matrix B2x3, as shown above, and do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
PEG Step 2B
As discussed with respect to Step 2A Prong Two, the additional elements in the claim 2 amount to no more than mere matrix multiply instruction to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere generic matrix multiply instruction to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
As to amended claim 3, 
3. The apparatus of claim 1, wherein the multiple computation modules include a master computation module configured to receive, in response to the MM instruction, the first matrix and transmit one of the row vectors of the first matrix to one or more slave computation modules.
PEG Step 1
Claim 3 is directed to an apparatus as in parent claim 1.
Step 2A Prong One:

Step 2A Prong Two:
The additional language of:
“…wherein the multiple computation modules include a master computation module configured to receive, in response to the MM instruction, the first matrix and transmit one of the row vectors of the first matrix to one or more slave computation modules.”
The multiple computational modules are further limited to include a master module to receive the first matrix and transmit one of the row vectors of the first matrix to one or more slave computation modules in response to the MM instruction. The master module as taught in the specification [0028][0029] and claim 3 (and also evidenced by dependent claim 4) is to receive and transmit the row vectors to the slave modules. The claim as a whole is directed to a particular improvement in computing the matrix multiplication. Specifically, the master module is to receive and transmit the row vectors to the slave modules [0029], in which the master module may transmit the next row vectors to the slave module for performing similar operations [0029]. This provides a specific improvement, such as a master and slave relation, over prior systems. The claim as a whole integrates the abstract idea into a practical application. Thus, the claim is eligible and it is not directed to the recited judicial exception.
As to amended claims 4, 5 (claim 5 is dependent from claim 3 as amended), and 6, includes all limitations from claim 3 and each includes further limitations of multiplication of the received row vector of the first matrix with the stored column vector of the second matrix 
As to claim 7, 
”The apparatus of claim 1, wherein the first size of the first matrix indicates that the first matrix is a vector.”
PEG Step 1
Claim 7 is directed to an apparatus as in parent claim 1.
Step 2A Prong One:
The judicial exception is the multiplication of the first matrix with the second matrix and combined the results in a result matrix from parent claim 1 and is directed to mathematical calculations:
Step 2A Prong Two:
The additional language of:
”…wherein the first size of the first matrix indicates that the first matrix is a vector.”
As illustrated in claim 1 above, the first matrix is A4x2, which is a vector of rows by columns (4 x 2) in size as indicated by the indices of each of the vector elements:
A4x2 =                     
                        
                            
                                
                                    
                                        
                                            a
                                            11
                                        
                                        
                                            a
                                            12
                                        
                                    
                                    
                                        
                                            a
                                            21
                                        
                                        
                                            a
                                            22
                                        
                                    
                                    
                                        
                                            a
                                            31
                                        
                                        
                                            a
                                            32
                                        
                                    
                                    
                                        
                                            a
                                            41
                                        
                                        
                                            a
                                            42
                                        
                                    
                                
                            
                        
                    
                

Step B
See reasoning as discussed in Step 2A Prong two above.
As to claim 8, 
“8. The apparatus of claim 1, wherein the second size of the second matrix indicates that the second matrix is a vector.”
PEG Step 1
Claim 8 is directed to an apparatus as in parent claim 1.
Step 2A Prong One:
The judicial exception is the multiplication of the first matrix with the second matrix and combined the results in a result matrix from parent claim 1 and is directed to mathematical calculations:
Step 2A Prong Two:
The additional language of:
“…wherein the second size of the second matrix indicates that the second matrix is a vector.”
As illustrated in claim 1 above, the second matrix is B2x3, which is a vector of rows by columns (2 x 3) in size as indicated by the indices of each of the vector elements:
B2x3 =                     
                        
                            
                                
                                    b
                                    11
                                
                                
                                    b
                                    12
                                
                                
                                    b
                                    13
                                
                            
                            
                                
                                    b
                                    21
                                
                                
                                    b
                                    22
                                
                                
                                    b
                                    23
                                
                            
                        
                    
                
A matrix of a size which is a vector (as in claim 8) is a mathematical expression and does not present additional elements that integrate the abstract idea into practical application.
Step B
See reasoning as discussed in Step 2A Prong two above.
As to claim 9, 
“9. The apparatus of claim 1, wherein elements in the first matrix are equal to a scalar value included in the MM instruction.”
PEG Step 1
Claim 9 is directed to an apparatus as in parent claim 1.
Step 2A Prong One:
The judicial exception is the multiplication of the first matrix with the second matrix and combined the results in a result matrix from parent claim 1 and is directed to mathematical calculations:
Step 2A Prong Two:
The additional language of:
“…wherein elements in the first matrix are equal to a scalar value included in the MM instruction.”
As illustrated in claim 1 above, MM instruction is:
A product of matrix A4x2 and matrix B2x3:
A4x2  x  B2x3   =   C4x3, 
which involves the scalar multiplication of the scalar value of row element of A by the scalar value of column element of B: c11 = a11 x b11  + a12 x b21. Therefore, the elements of first matrix are equal to a scalar value implicitly included in the MM instruction A4x2  x  B2x3   =   C4x3. 

[0020] In some examples, a matrix multiplication instruction may originate from an instruction storage device 134 to the controller unit 106. An instruction obtaining module 132 may be configured to obtain a matrix multiplication instruction from the instruction storage device 134 and transmit the instruction to a decoding module 130. [0021] The decoding module 130 may be configured to decode the instruction. The instruction may include one or more operation fields that indicate parameters for executing the instruction. The parameters may refer to identification numbers of different registers ("register ID" hereinafter) in the instruction register 126. Thus, by modifying the parameters in the instruction register 126, the neural network acceleration processor 100 may modify the instruction without receiving new instructions.”
However, none of the decoder, nor the storage device, nor the instruction registers, nor the register ID, has been reflected in to the claim. Accordingly, the additional feature in the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B
See reasoning discussed above.
As to dependent claim 10, claim 10 includes all limitations of and is dependent from claims 3, 4, 6, such as the master and slave relation. The claim as a whole integrates the abstract idea into a practical application. Thus, claim 10 considered as a whole is eligible and it is not directed to the recited judicial exception.

As to claims 11-19, claims 11-19 correspond to claims 1-10, respectively, except they are directed to a method (see e.g. claim 11, preamble). The same analysis applied in claims 1-10 are also applicable to claims 11-19. Therefore, of the claims 11-19, claims 11, 12,17,18,19 are rejected under the same reasons as set forth in claims 1, 2,7,8,9 above and for the sake of simplicity, the details of rejection are not being repeated herein. Claims 13, 14,15,16,20 correspond to claims 3, 4, 5,6,10, and as the analysis set forth above, they are not rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 ,2,3,5,7,8,9,11,12,13,15,17,18,19 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Yang (2017/0060811).

a controller unit [controller circuitry 212] (fig.2A) configured to receive a matrix-multiply-matrix (MM) instruction [linear algebra instruction for matrix multiplication] that includes a first starting address [location] of a first matrix [110], a first size [dimension] of the first matrix [110], a second starting address [location] of a second matrix [120], and a second size [dimension] of the second matrix [120]  (see the linear algebra instruction is shown as a matrix multiplication operation in fig.1;[0014]; see a memory handle encapsulates the location of the respective data (i.e., on-chip and/or off-chip) and its dimensions in [0019]. See also the controller circuitry 212 can receive the matrix multiply operation 100 along with the memory handles associated with the operands 110 and 120 in [0020]. Examiner’s note: the matrix multiplication instruction is shown in fig.1 in the matrix operation format, see para [0014, lines 3-5]; see also see also the controller circuitry 212 executes this partitioning so that the matrix operation 100 comprises a single user-level instruction in [0026]); 
multiple computation modules configured to (see fig.2A processing unit 216; see also fig.3C that shows the processing unit 216 includes multiple processing units 340,342,348): 
receive the first matrix based on the first starting address [identifier] and the first size [dimension] of the first matrix (See the controller circuitry 212 can receive the matrix multiply operation 100 along with the memory handles associated with the operands 110 and 120 in 
receive the second matrix based on the second starting address and the second size of the second matrix, (See the controller circuitry 212 can receive the matrix multiply operation 100 along with the memory handles associated with the operands 110 and 120 in para [20]; see also a memory handle encapsulates the location of the respective data (i.e., on-chip and/or off-chip) and its dimensions in [0019]);
respectively multiply, in response to the MM instruction (for MM instruction, see fig.1 and para [0014] teach a linear algebra instruction for performing matrix multiplication), row vectors [A1,A2,A3] [A4,A5,A6][A7,A8,A9] of the first matrix [A] with column vectors [B1,B4,B7][B2,B5,B8][B2,B6,B9] of the second matrix [B] to generate one or more result elements [C] (see fig.3B shows the resulting elements in C matrix that is obtained by matrix A multiplied  by matrix B; e.g. multiplication of row by column = A1*B1,  A2*B4, A3*B7 as shown in C1 element. See the processing unit 216 is used for executing the matrix multiplication operation in [0021]), and 
an interconnection unit [216] configured to combine (e.g. by summing the products) the result elements [Cn] to generate one or more row vectors of a result matrix [C], (see fig.3B C1= A1*B1 + A2*B4 + A3*B7 and similarly for each C1-C9 shown in the fig.3. See the processing unit 216 is used for executing the matrix multiplication operation in [0021]; see also partial products can be added for future multiplication in [0032])
wherein at least one of the multiple computation modules is configured to combine the row vectors [c1][c2][c3],[c4][c5][c6],[c7][c8][c9] to generate the result matrix (see Fig.3C, 
As to claim 2, Yang teaches  wherein the first size [dimension=n x n] of the first matrix [A] includes a count [n=3] of first row vectors of the first matrix [A] and a count [n=3] of first column vectors of the first matrix [A], and wherein the second size [dimension=n x n] of the second matrix [B] includes a count [n=3] of second row vectors of the second matrix [B] and a count [n=3] of the second column vectors of the second matrix [B]. (See fig.3A that shows the matrix a and matrix B of n x n)
As to amended claim 3, Yang teaches wherein the multiple computation modules [340][342][348] include a master computation module (see processing unit 340 as a master) configured to receive (e.g. to read), in response to the MM instruction, the first matrix [A] and transmit one of the row vectors [A1] of the first matrix [A] to one or more slave computation modules [other processing units 342 348]. (See processing unit 340 can read from register banks and execute the matrix multiplication A1 *B1 in parallel with other processing units in [0031]).
As to amended claim 5, Yang teaches wherein the interconnection unit is further configured to transmit (e.g. by reading) the generated row vectors of the result matrix to the master computation module. (See processing unit 340 can read from register banks and execute the matrix to matrix multiplication A1 *B1 in parallel with other processing units in [0031]).
As to claim 7, Yang teaches wherein the first size [dimension n x n] of the first matrix [A] indicates that the first matrix [A] is a vector (see fig.3A shows matrix A is n x n vector).

As to claim 9, Yang teaches wherein elements [A1-A9] in the first matrix [A] are equal to a scalar value included in the MM instruction (see the matrix multiplication shown in the format of matrix in fig.1 para [0014]. Examiner holds that each elements in the matrix instruction is a variable holding a scalar value; see also the controller circuitry 212 executes this partitioning so that the matrix operation 100 comprises a single user-level instruction in [0026]).
As to claim 11, claim 11 includes similar limitations of claim 1 except it is directed to a method (see claim 11, preamble), and is rejected under the same reasons as in claim 1 above. The details of rejection are not being repeated herein.
Dependent claims 12,13,15,17,18,19 correspond to dependent claims 2,3,5,7,8,9, and are rejected as set forth in dependent claims 2,3,5,7,8,9 above. The details of rejection are not being repeated herein.
Allowable Subject Matter
Claims 4,6,10,14,16,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending on all the “101” rejections in this action. None of the prior art of record further teaches:
The multiple computation modules include the one or more slave computation modules respectively to store one of the column vectors of the second matrix, receive the one of the row vectors of the first matrix from the master computation module, and multiply the received 
The prior art made of record in the previous action and not relied upon is considered pertinent to applicant's disclosure.  
SHPIGELBLAT (20120113133) is cited for the teaching of matrix element address and the size (see fig.5 [0060]).
Lai (20170277567) is cited for the teaching matrix multiplication instruction having operand for specifying the address and size (see [0047]).
Moyer (20050055534) is cited for the teaching of matrix multiplication instruction for loading the row and column elements (see fig.7 [0044], [0119] [1120]).
All the references in this action were already cited in the Non-Final Action on 8/10/2020.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182